 



Exhibit 10.1
FORM OF SUBSCRIPTION AGREEMENT
     The undersigned (“Subscriber”), hereby subscribes for and agrees to
purchase and pay for an aggregate of (a)                      shares1 (the
“Shares”) of the common stock, par value $0.001 per share (the “Common Stock”),
of GeoVax Labs, Inc., an Illinois Corporation (“GeoVax”), and (b) common stock
purchase warrants (the “Warrants”) to purchase an aggregate of
                     shares (the “Warrant Shares”) of the Common Stock, for
aggregate consideration of                      DOLLARS ($                    )
(the “Aggregate Purchase Price”), on the terms and conditions set forth herein.
The Shares, the Warrants and the Warrant Shares are sometimes collectively
referred to herein as the “Securities.”
A. Payment of the Aggregate Purchase Price hereunder shall be made by either
(a) wire transfer of immediately available funds pursuant to GeoVax’s wire
transfer instructions, or (b) check made payable to “GeoVax Labs, Inc.” and
delivered to GeoVax Labs, Inc., 1256 Briarcliff Road, N.E., Emtech Bio
Suite 500, Atlanta, Georgia, 30306.
B. In order to induce GeoVax to accept this subscription, and in order to
determine whether Subscriber is qualified to acquire the Securities pursuant to
an exemption from the registration requirements of the Securities Act of 1933,
as amended (“Act”), provided by Section 4(2) of the Act or Regulation D
promulgated thereunder, and pursuant to any other applicable laws regulating the
offer and sale of securities in the state or states in the United States in
which Subscriber is domiciled, Subscriber hereby represents, warrants and
certifies that:

  1.   Subscriber has been fully informed to its complete satisfaction
concerning the organization aspects, business, limited current operations,
finances, and all other matters relating to GeoVax which it consider significant
for the purpose of making an investment decision with respect to the Securities.
In particular, Subscriber has examined GeoVax’s most recent annual report on
Form 10-K and its most recent quarterly filings on Form 10-Q. Subscriber has
been offered the opportunity to discuss GeoVax and its affairs with members of
GeoVax’s management, to review such documents and records as it considers
appropriate, and has received all information, which it has requested with
respect to GeoVax. Subscriber is aware of the present concentrated stock
holdings of GeoVax.     2.   Subscriber is fully aware of all of the risks
involved in purchasing the Securities.     3.   Subscriber is aware that there
will be limited liquidity in an investment in GeoVax Securities.     4.  
Subscriber is aware that the Securities do not carry preemptive rights or
cumulative voting.     5.   Subscriber is aware that there can be no assurance
that GeoVax will be profitable in the future.     6.   Subscriber is also aware
that GeoVax will be in need of additional funds in order to attempt to fulfill
its business plans and there is no assurance that it will be able to obtain such
funds.     7.   Subscriber understands that there is only a limited market for
GeoVax’s Securities and that there can be no assurance that an active market
will develop in the future.

 

1   Based upon a per share purchase price equal to the lesser of (a) $0.155 per
share and (b) 70% of the closing market price per share on August 6, 2007.

 



--------------------------------------------------------------------------------



 



  8.   Subscriber understands that the Securities have not been registered nor
have they been registered or qualified under the applicable securities laws of
any state in the United States, and are being issued in reliance upon the truth
and accuracy of the representations made herein with respect to Subscriber’s
investment intent and suitability as an investor. Subscriber hereby certifies
that it is purchasing the Securities for investment for its own account, with no
present intention of making any sale, transfer or distribution of them.
Subscriber understands that the Securities may not be sold or transferred
without registration under the Act, or qualification or registration under the
applicable state securities laws, unless there is an exemption from such
registration or qualification then available. Subscriber consents to having a
legend on the certificates representing the Securities to that effect.
Subscriber is aware that the Shares and the Warrant Shares will carry certain
limited registration rights.     9.   Subscriber is a sophisticated investor
with substantial experience in securities of speculative businesses. Subscriber
is able to judge the suitability of this investment for Subscriber and the risks
involved, and understands that the Securities will be unmarketable for an
indefinite period of time, and that if GeoVax is not successful, all or a
substantial part of Subscriber’s investment could be lost. Subscriber further
certifies that its net worth or annual income is such that the loss of
Subscriber’s entire investment, or its unavailability, will not result in
serious financial harm or determent to Subscriber.     10.   Subscriber is aware
that GeoVax may sell the Securities to Subscriber only if Subscriber qualifies
according to the express standards stated herein. If the Securities are
purchased in a fiduciary capacity, the person or persons for whom the purchase
is made meet the standards set forth herein and the representation and
warranties shall be deemed to have been on behalf of the person or persons for
whom Subscriber is so purchasing. Subscriber represents and warrants that it
meets the following investors standards:

  11.1   Subscriber and its representatives have been afforded access to such
information concerning GeoVax and about the proposed operations of GeoVax as
have been requested by Subscriber or them and that such materials were
sufficient to enable Subscriber to arrive at a reasoned investment decision with
respect to an investment in the Securities.     11.2   Subscriber meets one of
the standards as an “Accredited Investor”, as such term is defined in Rule
501(a) of Regulation D.

  12.   On the terms and subject to the conditions of this paragraph 12,
Subscriber shall have the limited right to register the Shares and the Warrant
Shares as described herein. For purposes of this discussion, the term “Holders”
includes those shareholders that have purchased shares of GeoVax Common Stock
under a Subscription Agreement having terms substantially identical to the terms
of this Subscription Agreement.

  12.1   “Piggyback” Registration Rights. Holders shall have the right to
register the Registrable Securities under the Act in connection with future
underwritten public offerings of shares of GeoVax Common Stock. The term
“Registrable Securities” means: (i) the Shares issued in connection with this
Subscription Agreement; (ii) the Warrant Shares underlying the Warrants issued
in connection with this Subscription Agreement; and (iii) any other securities
of GeoVax issued as (or issuable upon the conversion or exercise of any warrant,
right or other security which is issued as) a dividend or other distribution
with respect to, or in exchange for or in replacement of, such securities
referenced in (i) and (ii) immediately above, excluding in all cases, however,
any Registrable Securities sold in any public offering pursuant to a
registration or an exemption from registration.

2



--------------------------------------------------------------------------------



 



      On the terms and subject to the conditions stated herein, each time GeoVax
shall determine to file a registration statement under the Act in connection
with the proposed offer and sale for money of any of its shares of Common Stock
in an underwritten public distribution by it (other than (i) a registration
statement relating solely to employee stock option or purchase plans, or (ii) a
registration statement on Form S-4 relating solely to Rule 145 under the Act),
GeoVax shall give written notice of its determination to Holders; provided,
however, that GeoVax shall have no such obligation if the managing underwriter
of the subject proposed offering objects in a writing addressed to GeoVax to the
inclusion of any Registrable Securities in the subject registration statement or
offering.         Under Holders’ written request, which must have been received
by GeoVax within 20 days after any such notice from GeoVax, GeoVax shall use its
best efforts to cause all such Registrable Securities of which Holders have
requested registration to be included in such registration statement and in any
necessary registration, qualification or other filing under the applicable state
securities or blue sky laws, all to the extent required to permit the sale or
other disposition to be made of the Registrable Securities to be so registered.
In the event that the aggregate number of Registrable Securities requested by
the Holders to be registered in any underwritten public distribution (the
“Piggyback Shares”) exceeds twenty percent (20%) of the aggregate number of
shares of GeoVax Common Stock being registered in such underwritten public
distribution, then the aggregate number of the Piggyback Shares to be registered
and included in such public distribution shall be reduced pro rata among the
Holders of the Piggyback Shares to twenty percent (20%) of the aggregate number
of shares being registered in such underwritten public distribution.         All
Holders proposing to distribute their Registrable Securities through an
underwriting pursuant to this paragraph 12 shall (together with GeoVax and any
other holders distributing their securities through such underwriting) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for underwriting by GeoVax. If any Holder disapproves of
the terms of any such underwriting, he may elect to withdraw therefrom by
written notice to GeoVax and the underwriter. Any Registrable Securities
excluded or withdrawn from such underwriting shall not be withdrawn from such
registration except at the election of the Holder.         Holders shall
cooperate with GeoVax, execute any documents, instrument and agreements, and
take any further actions reasonably necessary to effect such registrations,
qualifications or other filings, and the public offering in connection therewith
shall be paid by GeoVax; provided, however, that Holders of the Piggyback Shares
participating in any such registration shall bear their pro rata share of the
underwriting fees, discounts and commissions. Holders shall not sell or
otherwise transfer any shares of GeoVax Common Stock held by them which are not
included in the underwritten public offering for a period commencing on the date
of the commencement of the public offering, and ending on the earlier of the
date of termination of the public offering or 90 days from the commencement of
the public offering.         Notwithstanding any contrary provision of this
paragraph 12, GeoVax shall not be required to effect any registrations under the
1933 Act or under any state securities laws on behalf of any Holder or Holders
if, in the opinion of counsel for GeoVax, the offering or transfer by such
Holder or Holders in the manner proposed (including, without limitation, the
number of shares proposed to be offered or transferred and the method of
offering or transfer) is exempt from the

3



--------------------------------------------------------------------------------



 



      registration requirements of the 1933 Act and the securities laws of
applicable states.

  12.2   Termination of Piggyback Registration Rights. The piggyback
registration rights under this paragraph 12 are not transferable or assignable
and shall terminate on the first anniversary of the date of the issuance of the
Registrable Securities to the undersigned Holder.     12.3   Expenses of
Registration. All expenses incurred in connection with any registration shall be
borne by GeoVax; provided, however, GeoVax shall not be required to pay any fees
of Holders’ legal counsel or any underwriter fees, discounts or commissions.    
12.4   No Assurance of State Registration. There can be no assurance that the
state in which a Holder resides will permit the registration of the Registrable
Securities within such state. Accordingly, even if the Shares and Warrant Shares
are subsequently registered under federal securities laws, of which there can be
no assurance, there can be no assurance that the Shares and Warrant Shares can
be registered under applicable sate law due to merit or other requirements.
Accordingly, there can be no assurance that a Holder will be able to have its
Shares and Warrant Shares registered in its state of domicile or residence, as
applicable. In such event, a Holder would continue to own restricted securities
under the state securities law.

  13.   Subscriber further represents and warrants that:

  13.1   Considering all facts in Subscriber’s financial circumstances
(including, but not limited to requirements for current income) Subscriber is
able to bear the economic risk of an investment in the Securities, including a
loss of its entire investment.     13.2   Subscriber is purchasing the
Securities for its own account for personal investment purposes only and with no
view to or any present intention, agreement or agreements for the distribution,
transfer, assignment, resale, subdivision or hypothecation thereof, and
Subscriber understands that in any event such Securities will be subject to
restrictions against any such transferability in the absence of registration
under the Act.

  14.   Subscriber has the full power and authority to execute and deliver this
Subscription Agreement and to perform its obligations hereunder and this
Subscription Agreement is a legally binding obligation of Subscriber in
accordance with its terms.

C. GeoVax’s obligations hereunder are subject to it having a sufficient number
of duly authorized and unreserved shares of its Common Stock on the Closing Date
for issuance of the number of Shares and Warrant Shares underlying the Warrants
to be issued hereunder on such closing date.
Dated: ________, 2007

            Very truly yours,
      By:           Name:                

          Agreed to and Accepted:

GeoVax Labs, Inc.
      By:                          

4